203 F.2d 566
Wallace O. LEONARD, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Harry W. HOLT, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Rodney B. PIERCE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Donald P. KIPP, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Duffield W. YACKS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Frank O. BLUNDEN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 11723-11726.
No. 11728.
No. 11729.
United States Court of Appeals Sixth Circuit.
April 15, 1953.

Petition to Review Decision of the Tax Court.
John M. Hudson, Detroit, Mich., for petitioners.
Charles S. Lyon, Charles W. Davis, Wm. D. Crampton, George F. Lynch and H. Brian Holland, Washington, D. C., for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the opinion of the Tax Court be adopted as the opinion of this court on review, and that the decision appealed from be and is hereby affirmed in accordance with such opinion and the findings of fact of the Tax Court.